                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                              SOUTHERN DIVISION
                        CIVIL ACTION NO. 7:18-cv-00166 - FL


HSG, LLC d/b/a “HIGH SPEED GEAR,”
     Plaintiff,
                                                          ORDER ON MOTION TO SEAL
  v.                                                             DOCUMENT

EDGE-WORKS MANUFACTURING
COMPANY d/b/a “G-CODE”,
    Defendant.


                                             ORDER

       Before the Court is Defendant Edge-Works Manufacturing Company, d/b/a G-Code,

Unopposed Motion For Leave to Seal Plaintiff HSG, LLC’s d/b/a “High Speed Gear”

(“HSG”) Response in Opposition to Motion to Dismiss (DE # 19) (“Response”).

       HSG’s Response contains a reference to a confidential provision included in the

December 8, 2015, Global Settlement Agreement (the “Settlement Agreement”) between the

parties. As consideration for entering into the Settlement Agreement, the parties agreed on

a confidentiality provision that prevents either party from disclosing any information

concerning the terms of this Agreement to anyone, except to its/his/her attorneys, financial

advisors and employees; the Internal Revenue Service or any other government entity, unless

it/he/she is ordered otherwise by a court of competent jurisdiction. The terms of the Settlement

Agreement discern no significant public interest and are of the nature of material that courts

routinely allow to be filed under seal. The Court therefore finds that it is appropriate to enter an

order sealing the previously filed Response (DE #19). In order to minimize concerns relating to




                                            Page 1 of 3
public access, the Court accepts the redacted version of the Response.

       The Court has come to this conclusion mindful of the factors set forth in Stone v.

University of Maryland Medical System Corp., 855 F.2d. 178, (4th Cir. 1988); see also, Ashcraft

v. Cononco, Inc. 218 F.3d 288, 302 (4th Cir. 2000), which mandates that before entering an order

to seal documents, a district court must “(1) provide public notice of the request to seal and allow

interested parties a reasonable opportunity to object, (2) consider less drastic alternatives to

sealing the documents, and (3) provide specific reasons and factual findings supporting its

decisions to seal the documents.”

       Docketing the motion to seal reasonably in advance of deciding the issue is sufficient to

meet the public notice requirement. Ashcraft; In re Knight Publishing Co., 743 F.2d 231, 235

(4th Cir. 1984). Additionally, by allowing Edge-Works to file a redacted version of the

Response, the sealing of documents is less drastic. Lastly, the Court concurs with Agdata v.

Hartford Fire Ins. Co., 2013 U.S. Dist. LEXIS 82647 (W.D. N.C. 2013), that the confidential

nature of the Settlement Agreement, and any reference to the confidential terms of the Settlement

Agreement in the Response, outweighs the public's right to access this document.

       This Court finds that Edge-Works has complied satisfied the standard set forth in Stone

by publicly filing contemporaneously with this motion a redacted versions of the Response

narrowly tailored to remove the confidential reference to a provision included in the parties

Settlement Agreement.

       For these reasons, and for good cause shown, the Defendant’s Motion for Leave to seal

the previously filed Response (DE #19) is GRANTED.




                                            Page 2 of 3
       IT IS FURTHER ORDERED that the Clerk is directed to seal the previously filed, un-

redacted version, of the Response (DE #19), and that document shall remain SEALED until

further order of this Court.

       SO ORDERED, this 21st day of June, 2019.



                                        ______________________________________
                                        HON. LOUISE W. FLANAGAN
                                        UNITED STATES DISTRICT COURT JUDGE




                                       Page 3 of 3
